Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 10/5/2022.
Claim 1 is canceled and claims 2-16 are added.
Claims 2-16 are pending and examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,118,353 in view of 10,676,929. 
Regarding claims 2 and 5, ‘353 discloses a roof mount assembly, comprising: a base comprising a pair of flanges extending longitudinally along the base, and a central/attachment portion between the pair of flanges; a standoff having a first end and a second end having a top surface, the first end positionable on the central portion of the base, the standoff secured to the base with a fastener through the first end; a tile flashing defining a first aperture; a bracket comprising a first portion and a second portion, the first portion defining a frustoconical recess, the first portion further defining a second aperture through the first portion, wherein the first portion of the bracket is installable on the tile flashing and is supported by the standoff; and a fastener installable through the second aperture and first portion to couple the bracket to the standoff and compress the frustoconical seal between the bracket and the tile flashing(see claims 1, 9-10 and 17-19 of the patent).
Regarding claims 11 and 14, ‘353 discloses a roof mount assembly for supporting a solar panel on a roof, comprising: a base comprising a pair of flanges extending longitudinally along the base, and a raised central portion between the pair of flanges; a first fastener; a standoff having a first end and a second end having a top surface, the first end positionable on the raised central portion of the base, the standoff secured to the base with the first fastener through the first end; a flashing comprising a first side, a second side opposite the first side, and a first aperture extending through the flashing between the first side and the second side; a second fastener; a first bracket supportable on the flashing and coupled to the standoff with the second fastener, the first bracket comprising, a flange portion adjacent the first side of the flashing, the flange portion defining a second aperture, the second aperture having a lower portion having a first diameter and an upper portion having a second diameter that is smaller than the first diameter, and an elongate body portion integral with the flange portion, extending outwardly away from the flange portion, the elongate body portion defining an opening, and a second bracket adjustably coupled to the elongate body portion; and a seal having a frustoconical profile, the seal positioned between the bracket and the flashing, the seal defining a third aperture(see claims 1, 9-10 and 17-19 of the patent).
‘353 lacks a seal having a frustoconical profile, the seal positioned between the bracket and the tile flashing.
‘929 discloses a roof mount having a base, standoff, tile flashing, bracket and a seal with the seal positioned between the bracket and the tile flashing, and the seal having a frustoconical shape.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the assembly of ‘353 with a seal, as disclosed by ‘929, in order to have sealed the assembly against leakage.  The apertures in the flashing and seal being concentric would have been well within the purview of a skilled artisan to have allowed a fastener to extend between the two elements to secure the elements to the roof.
Regarding claim 3, ‘353 and ‘929 disclose the roof mount assembly of claim 2, wherein a height of the standoff is adjustable(see claim 11 of the ‘353).
Regarding claim 4, ‘353 and ‘929 disclose the roof mount assembly of claim 3, further comprising a shim that is installable below the standoff(see claim 4 of the ‘353).
Regarding claim 6, ‘353 and ‘929 disclose the roof mount assembly of claim 2, further comprising an embossed portion in the tile flashing(see claim 1 of ‘353).
Regarding claim 7, ‘353 and ‘929 disclose the roof mount assembly of claim 2, wherein first aperture is defined through the embossed portion(see claim 1 of ‘353).
Regarding claim 8, ‘353 and ‘929 disclose the roof mount assembly of claim 2, wherein the frustoconical portion of the bracket is configured to receive the seal(see claim 1 of ‘353).
Regarding claim 9, ‘353 and ‘929 disclose the roof mount assembly of claim 2, wherein the tile flashing has a profile that is configured to mate with a roofing tile(see claim 1 of ‘353, the flashing is useable with a roofing tile meeting the functional claim limitation).
Regarding claim 10, ‘353 and ’929 disclose the roof mount assembly of claim 2, wherein the second aperture has a frustoconical profile(see claim 9 of ‘353).
Regarding claim 12, ‘353 and ‘929 disclose the roof mount assembly of claim 11, wherein the first fastener is a threaded rod or a bolt(see claim 11 of ‘353).
Regarding claim 13, ‘353 and ‘929 disclose the roof mount assembly of claim 11, wherein the second fastener is a threaded rod or a bolt(see claim 12 of ‘353).
Regarding claim 15, ‘353 and ‘929 disclose the roof mount assembly of claim 11, wherein the second bracket is configured to receive a track(see claim 14 of ‘353).
Regarding claim 16, ‘353 and ‘929 disclose the roof mount assembly of claim 15, wherein the track is configured to receive and support a solar panel(see claim 15 of ‘353).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 9a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/